tcmemo_2006_125 united_states tax_court timothy j and joan m miller petitioners v commissioner of internal revenue respondent docket no filed date brett j miller for petitioners timothy a lohrstorfer for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies with respect to petitioners’ federal income taxes tax_year deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether petitioners had sufficient basis under sec_1366 b with respect to certain indebtedness incurred to fund the operations of miller medical systems inc mms an s_corporation in which petitioner timothy j miller was a shareholder to entitle them to deduct mms’s losses of dollar_figure in dollar_figure in and dollar_figure in which led to net_operating_loss_carryback deductions in and as well as net_operating_loss_carryover deductions of dollar_figure for and dollar_figure for we hold petitioners had sufficient basis to deduct the aforementioned losses whether petitioners were at risk within the meaning of sec_465 with respect to the aforementioned indebtedness pincite all section references are to the internal_revenue_code_of_1986 as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the close of taxable years and we hold that petitioners were at risk for this purpose a whether petitioners had discharge_of_indebtedness income under sec_61 of dollar_figure in upon the satisfaction by guarantors of the aforementioned indebtedness to that extent we hold that they did b whether the dollar_figure of discharge_of_indebtedness income is excludable under the insolvency_exception of sec_108 we hold that it is c whether certain tax_attributes of petitioners including a net_operating_loss net_operating_loss_carryover net_capital_loss and capital_loss_carryover for must be reduced under sec_108 and we hold that they must findings_of_fact the parties have stipulated some of the facts which are incorporated herein by this reference petitioners timothy j and joan m miller resided in indiana at the time the petition was filed mms’s initial years petitioner incorporated mms in date and was initially its sole shareholder mms was an s_corporation for joan m miller is a petitioner in this case as a result of filing joint returns with petitioner timothy j miller for the years in issue as the transactions at issue involved mr miller only we shall hereinafter use petitioner when referring to mr miller individually federal_income_tax purposes at all relevant times mms was in the business of manufacturing mobile and modular medical diagnostic facilities shortly after its creation mms established a relationship with huntington national bank huntington to obtain financing for its business activities huntington's loans to mms were initially on a short-term per project basis ie funds were lent on the basis of the contracts mms obtained for the construction of diagnostic facilities to be repaid upon the completion of construction when mms was paid mms experienced losses from its inception in through in date petitioner obtained four outside investors in mms george f rapp james d rapp john g rapp and gary l light the rapp group the rapp group made capital contributions to mms of dollar_figure in the aggregate in exchange for approximately percent of mms’s stock as a condition for the rapp group's investment mms was obligated to secure a commitment for a dollar_figure million line of credit mms did so through huntington which extended a dollar_figure million revolving line of credit to mms on date the mms huntington loan3 the parties to the mms huntington loan executed a loan agreement security_agreement and promissory note except as otherwise indicated reference to the mms huntington loan encompasses all three of the foregoing documents under the mms huntington loan line of credit mms was allowed advances of up to dollar_figure per modular or mobile diagnostic unit under contract interest at a rate of one-half point above huntington's prime rate was payable monthly on the outstanding principal advanced mms executed a promissory note and granted huntington a first security_interest in mms's accounts inventory equipment fixtures and receivables as security for the mms huntington loan in addition petitioner executed an unlimited guaranty for mms's indebtedness secured_by a second mortgage on his personal_residence and each member of the rapp group executed limited guaranties which in the aggregate were equal to the entire dollar_figure million authorized indebtedness the rapp group guaranties were collateralized with shares of danek group inc danek a publicly traded stock with an aggregate value that exceeded dollar_figure when the mms huntington loan was executed mms's annual operating losses accumulated and petitioner had insufficient basis in the corporation to deduct them currently as of date petitioner had suspended net_operating_loss deductions from mms as follows suspended net_operating_loss from dollar_figure suspended net_operating_loss from big_number total big_number by late it was apparent that mms's operations for that year would also show a loss the loan restructuring in date personnel of mms had discussions with huntington concerning the tax benefits of reissuing the line of credit in the mms huntington loan to petitioner personally on date petitioner's tax adviser at ernst young sent a letter to huntington explaining that petitioner did not have sufficient basis to deduct his share of mms’s losses because of his status as a mere guarantor of the mms huntington loan the letter therefore proposed that the line of credit be reissued to petitioner personally with mms as guarantor using the same terms and conditions huntington would then lend dollar_figure the then-outstanding principal balance on the mms huntington loan to petitioner and petitioner would make a dollar_figure cash contribution to mms which mms would use to repay the mms huntington loan the letter concluded by emphasizing that the new credit line would need to be established before the end of the year to enable petitioner to deduct his share of mms's losses for in response huntington agreed to reissue the line of credit to petitioner personally with essentially the same terms and conditions including the rapp group guaranties as the in fact mms ultimately reported a net_operating_loss for federal_income_tax purposes of dollar_figure mms huntington loan with certain additional conditions first all funds drawn by petitioner on the personal line of credit were required to be deposited into a restricted account in petitioner's name at the bank all withdrawals from the restricted account were required to go into an account at the bank maintained by mms and petitioner would be required to warrant that all draws on the personal line of credit would be used exclusively for mms's construction costs for diagnostic units under contract second rather than petitioner’s making cash contributions to mms petitioner would extend a dollar_figure million line of credit to mms to be funded by petitioner's line of credit with huntington for which mms would execute a promissory note and security_agreement in favor of petitioner mms would provide as security for the line of credit to it from petitioner the same collateral as had secured mms's original line of credit from huntington finally rather than have mms serve as guarantor with respect to the line of credit extended by huntington to petitioner petitioner would instead make a collateral_assignment to huntington of all of petitioner's rights under the security_agreement given to petitioner by mms for the line of credit running between them as well as a collateral_assignment of the promissory note executed by mms in favor of petitioner the restructuring of the line of credit was undertaken on date on that date huntington extended a dollar_figure million revolving line of credit to petitioner personally the miller huntington loan on a full recourse basis to evidence the indebtedness petitioner personally executed a loan agreement security_agreement and full recourse promissory note in favor of huntington on the same day petitioner extended a dollar_figure million revolving line of credit to mms the mms miller loan to evidence the indebtedness mms executed a loan agreement security_agreement and promissory note in favor of petitioner petitioner drew down dollar_figure of his credit line under the miller huntington loan lent it to mms pursuant to the mms miller loan and mms in turn used the proceeds to pay the outstanding balance of the mms huntington loan on its records huntington recorded the mms huntington loan as satisfied in full by virtue of a dollar_figure principal payment on date both the miller huntington and mms miller loans were due on date and carried the same interest rate as the mms huntington loan one-half point above huntington's prime rate with interest payable monthly and advance_payments of principal permitted the miller huntington and mms miller loan sec_5 unless otherwise indicated reference to the miller huntington loan encompasses all three of these documents unless otherwise indicated reference to the mms miller loan encompasses all three of these documents contained the same limitation on advances as in the mms huntington loan namely advances could be made from huntington to petitioner and from petitioner to mms only with respect to a maximum of dollar_figure to cover mms's construction costs for diagnostic facilities under contract pursuant to the conditions imposed by huntington in agreeing to restructure the line of credit the advances to petitioner under the miller huntington loan were deposited into a restricted account in petitioner's name for transfer to mms similarly when mms made a payment with respect to its obligation to petitioner under the mms miller loan such payment was required to be deposited by petitioner into a restricted account and held in trust for huntington as security for the mms miller loan mms granted petitioner a security_interest in the same collateral that had secured the mms huntington loan namely all of its assets including equipment inventory accounts_receivable etc in the security_agreement for the miller huntington loan petitioner made a collateral_assignment to huntington of all of his rights under the mms miller loan including the promissory note executed in his favor by mms with respect to the promissory note the miller huntington loan security_agreement provided as follows timothy j miller debtor hereby grants pledges and assigns to the huntington national bank of indiana bank a security_interest in the following property b all of debtor's rights in to and under a certain commercial loan note executed by miller medical systems inc on or about date ie the mms miller promissory note the security_interest hereby granted is to secure the prompt and full payment and complete performance of all obligations of debtor to bank the foregoing security_interest in mms's promissory note was also described in the loan agreement for the miller huntington loan as follows as security for the loan petitioner shall make a collateral_assignment of all petitioner's rights and interests arising under or in connection with the mms miller loan including but not limited to a pledge of any and all promissory notes executed by mms in favor of petitioner huntington filed a uniform commercial code financing statement on date to perfect a security_interest in the property petitioner had collaterally assigned to it pursuant to the miller huntington loan including the commercial loan note executed by miller medical systems inc on or about date petitioner also granted huntington a second mortgage in his personal_residence as security for his obligations under the miller huntington loan as with the mms huntington loan the rapp group members provided limited guaranties with respect to the miller huntington loan that in the aggregate covered its dollar_figure million principal collateralized with the same danek stock which at the time had a value exceeding dollar_figure in their respective guaranty agreements each member of the rapp group also waived any rights of indemnification subrogation reimbursement or contribution from petitioner with respect to the miller huntington loan the guarantor waivers specifically the guaranty agreement executed by each rapp group member provided as follows in order to induce the bank huntington to lend money or advance credit to renew extend or forbear from demanding immediate payment of the obligations of debtor petitioner in reliance in part upon this guaranty guarantor hereby waives any right of indemnity reimbursement or contribution from the debtor and the guarantor further waives any right of subrogation to the rights of the bank against the debtor which would otherwise arise by virtue of any payment made by the guarantor to the bank on account of this guaranty and the guarantor undertakes on behalf of himself his legal representatives and assigns that neither the guarantor nor the guarantor's legal representatives or assigns will attempt to exercise of sic accept the benefits of any such right and should the guarantor receive any payment on account of such right notwithstanding the provisions of this paragraph such money shall be held in trust by the recipient for continued petitioner agreed to certain covenants with respect to the miller huntington loan including covenants that other than the extension of credit by petitioner to mms under the mms miller loan line of credit petitioner would not and would cause mms not to lend or incur indebtedness except indebtedness for the purchase of property equal to the purchase_price petitioner was also required under the miller huntington loan to submit mms's financial statements and a report of mms's accounts_receivable to huntington on a monthly basis and to submit his personal financial statements as huntington might from time to time require no covenants had been required of petitioner as guarantor of the mms huntington loan the miller huntington loan further provided that an event of default would exist if either petitioner or mms became insolvent or if mms failed to comply with any provision of the mms miller loan on its federal_income_tax return and financial statement for the calendar_year mms reported a dollar_figure loan from a shareholder as of yearend modifications to the restructured loan on date the lines of credit under the miller huntington loan and mms miller loan were both increased by dollar_figure these changes were effected through loan modification continued the bank agreements executed by petitioner and huntington and mms and petitioner respectively petitioner executed a dollar_figure promissory note in favor of huntington and mms executed a dollar_figure promissory note in favor of petitioner to cover the increased amounts under the respective credit lines likewise each member of the rapp group executed limited guaranties that in the aggregate covered the increase in the miller huntington line of credit to dollar_figure other than the dollar_figure increase the terms and conditions of the foregoing loan agreements and guaranties did not change in any material respect huntington's internal report covering the dollar_figure increase listed the primary source of repayment as personal cash_flow of petitioner and or funds from miller medical systems inc the miller huntington loan line of credit was drawn down to its full dollar_figure authorized amount by date required monthly payments of interest were made to huntington along with periodic principal payments and draws so that the outstanding balance on the miller huntington loan was dollar_figure as of yearend on its federal_income_tax return for mms reported dollar_figure in loans from shareholders as of yearend essentially the same figure recorded by huntington as the outstanding balance on the miller huntington loan as of that date on date the line of credit under the miller huntington loan was increased an additional dollar_figure to dollar_figure petitioner executed a new promissory note in favor of huntington for dollar_figure which covered this increase and served as a substitute for the previously executed dollar_figure million and dollar_figure promissory notes the line of credit under the mms miller loan was similarly increased and mms also executed a new promissory note in favor of petitioner for dollar_figure which replaced the two prior outstanding promissory notes between the two parallel modifications were made to the limited guaranties of the rapp group so that the guaranties in the aggregate covered the entire dollar_figure amount authorized under the miller huntington loan huntington's internal report on the increase of the miller huntington loan to dollar_figure listed the primary source of repayment as personal cash_flow of petitioner and or funds from miller medical systems inc additional security was provided in connection with the increase in the miller huntington loan to dollar_figure first petitioner's parents granted huntington a dollar_figure second mortgage huntington's records list the yearend balance as dollar_figure whereas the parties have stipulated that the figure was dollar_figure the dollar_figure discrepancy is not material in our view on their personal_residence as additional security for the miller huntington loan second the loan agreement for the miller huntington loan was amended to require that the market_value of the collateral securing the loan be maintained in amounts at least one-third greater than the authorized credit line if not huntington could require miller or the rapp group to provide additional security the newly increased miller huntington loan line of credit was drawn down to its full dollar_figure authorized amount by date required monthly payments of interest were made to huntington along with periodic principal payments and draws so that the outstanding balance on the miller huntington loan was dollar_figure as of date on its federal_income_tax return for mms reported dollar_figure in loans from shareholders as of yearend on date the security provided for the miller huntington loan was again modified the loan agreement was amended to require the rapp group to pledge collateral in the form of public securities rather than danek stock with aggregate base and call values of dollar_figure and of dollar_figure respectively the dollar_figure discrepancy between the stipulated yearend balance of the miller huntington loan and the figure reported by mms as the outstanding amount of loans from shareholders is not material in our view cf supra note mms's default in date mms became insolvent at that time there was an outstanding balance of dollar_figure on the miller huntington loan on date the rapp group as guarantors paid dollar_figure to huntington in partial satisfaction of the miller huntington loan the rapp group then satisfied the remaining dollar_figure on the miller huntington loan by taking out personal loans from huntington and using the proceeds to purchase the miller huntington loan notedollar_figure concurrently petitioner and the rapp group formed a new entity operating under the name msr technologies llc msr which purchased mms's remaining assets and completed mms's outstanding contracts upon msr's completion of the contracts msr paid the proceeds to the rapp group which in turn used the proceeds to repay their personal loans from huntington as of the trial in this case petitioner had not made any payments to the rapp group to reimburse them for their payments to satisfy the miller huntington loan pursuant to their guaranties nor had the rapp group sought reimbursement from petitioner petitioner submitted a personal financial statement as of date to huntington in connection with mms's default which listed assets of dollar_figure consisting of petitioner's it was anticipated that the completion of mms's outstanding contracts coupled with the liquidation of its assets would result in proceeds of approximately dollar_figure residence bank account automobile and personal_property and liabilities of dollar_figure consisting of a mortgage on petitioner's residence an automobile loan and other accounts_payable petitioner listed the miller huntington loan as a contingent_liability thereby excluding it as a liability for purposes of calculating his net worthdollar_figure excluding the miller huntington loan petitioner's net_worth as of date was listed as dollar_figure dollar_figure in assets minus dollar_figure in liabilities petitioner did not list his mms stock as an asset on the financial statement because mms had ceased operations and was insolventdollar_figure petitioners' return positions reflecting the outstanding balances on the miller huntington loan and the mms miller loan at the end of and of dollar_figure dollar_figure and dollar_figure respectively petitioners claimed basis in indebtedness from mms of dollar_figure as of date as well as annual increases of dollar_figure as of date and dollar_figure as of date petitioners consequently deducted ordinary corporate losses from mms in the amount of dollar_figure for dollar_figure for and dollar_figure for although petitioner listed the outstanding balance for the miller huntington loan as dollar_figure on the financial statement it is undisputed that the balance was dollar_figure a date report by mms to its creditors disclosed that as of yearend mms's secured debt substantially exceeded its assets and that the company had an additional dollar_figure of unsecured debt these deductions produced net_operating_loss_carryback deductions of dollar_figure for dollar_figure for and dollar_figure for as well as net_operating_loss_carryover deductions of dollar_figure for and dollar_figure for petitioners in addition claimed a net_short-term_capital_loss of dollar_figure and a long-term_capital_loss carryover of dollar_figure for both of which were subsequently carried over into petitioners did not report any interest_income incident to the mms miller loan on their return on their return petitioners reported dollar_figure of taxable interest_income attributable to mmsdollar_figure respondent's determinations in a notice_of_deficiency respondent determined that petitioners were not entitled to any basis in the huntington indebtedness in or and disallowed petitioners' claimed losses of dollar_figure dollar_figure and dollar_figure in and respectively as well as the resulting net_operating_loss_carryback deductions of dollar_figure for dollar_figure for and dollar_figure for and carryover deductions of dollar_figure for and dollar_figure for respondent also determined that the amount of interest that mms may have deducted on its forms 1120s u s income_tax return for an s_corporation for and with respect to the huntington loans is not disclosed in the record huntington's records indicate that the bank received dollar_figure and dollar_figure in interest payments with respect to the miller huntington loan in and respectively petitioners were not at risk as of the close of and with respect to the amounts borrowed from huntington and disallowed the deductions on that basis furthermore respondent determined in the alternative that if any of the foregoing deductions from mms were allowed then the payment by guarantors of dollar_figure in was taxable forgiveness of debt income to petitionersdollar_figure opinion issue sec_1366 basis limitation sec_1366 provides that a shareholder of an s_corporation shall take into account his pro_rata share of the s corporation's items of income loss deduction or credit however a shareholder may deduct his share of the s corporation’s losses only to the extent of his adjusted_basis in his stock of the s_corporation sec_1366 and the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder sec_1366 emphasis added any s_corporation losses so limited may be carried forward indefinitely sec_1366 the jurisprudence in this area has fleshed out certain principles relating to the limitation set forth in sec_1366 and the situations under which a shareholder respondent now contends that only dollar_figure of the date payment by the guarantors constitutes cancellation_of_indebtedness_income to petitioners acquires basis with respect to indebtedness see 103_tc_711 grojean v commissioner tcmemo_1999_425 affd 248_f3d_572 7th cir first a shareholder must make an actual economic outlay 535_f2d_309 5th cir affg 63_tc_468 54_tc_1293 affd aftr 2d ustc par 8th cir dollar_figure the economic outlay must leave the taxpayer poorer in a material sense in order for its bona fides to be respected perry v commissioner supra pincite see also 174_f3d_928 8th cir dollar_figure next the s corporation's indebtedness must run directly to the shareholder an indebtedness to a passthrough_entity that the economic outlay requirement stems from the concept that an s_corporation shareholder should be entitled to basis to the extent of his investment in the s_corporation s rept 85th cong 2d sess 1958_3_cb_922 the amount of the net_operating_loss apportioned to any shareholder is limited under former sec_1374 the predecessor of sec_1366 to the adjusted_basis of the shareholder’s investment in the corporation that is to the adjusted_basis of the stock in the corporation owned by the shareholder and the adjusted_basis of any indebtedness of the corporation to the shareholder emphasis added see also 54_tc_1293 concluding that the word investment indicated an intent to limit a shareholder’s basis to that shareholder’s actual economic outlay as we noted in perry the poorer in a material sense standard for testing an economic outlay merely restates the well- settled predicate for allowing any deduction perry v commissioner supra pincite advanced the funds and is closely related to the taxpayer does not satisfy the statutory requirements 61_tc_343 affd without published opinion 506_f2d_1051 3d cir burnstein v commissioner tcmemo_1984_74 furthermore no form of indirect borrowing be it a guaranty surety accommodation comaking or otherwise gives rise to indebtedness from the corporation to the shareholders until and unless the shareholders pay part or all of the existing obligation prior to that crucial act liability may exist but not debt to the shareholders 50_tc_762 basis-generating direct indebtedness of the s_corporation to the shareholder for purposes of sec_1366 generally arises when a shareholder makes a loan to his s_corporation that a shareholder may fund his loan to the s_corporation with money borrowed from a third-party lender does not alter the tax consequences 117_f3d_270 5th cir revg tcmemo_1995_326 underwood v commissioner supra pincite n hitchins v commissioner supra pincite n raynor v commissioner supra pincite however where the source of the funding for such back-to-back loans is a related_party instead of an independent third-party lender this and other courts have often found that a shareholder made no economic outlay sufficient to create basis since the necessity of the shareholder's repayment of the funds is uncertain see eg 357_f3d_854 8th cir affg tcmemo_2002_172 underwood v commissioner supra although not invariably see yates v commissioner tcmemo_2001_280 culnen v commissioner tcmemo_2000_139 revd on another ground 28_fedappx_116 3d cir thus the presence of a third-party lender as a source of the funds lent by the shareholder to his s_corporation has been an important factor in determining whether the shareholder made an actual economic outlay the certainty that an unrelated arm's- length lender will enforce repayment from the shareholder supports the conclusion that the shareholder has made an economic outlay in connection with lending funds to his s_corporation see oren v commissioner supra bergman v united_states supra the same result as a back to back loan is reached where a shareholder substitutes his own note for the note of his s_corporation on which he was a guarantor thereby becoming the sole obligor on the new indebtedness gilday v commissioner tcmemo_1982_242 see also revrul_75_144 c b dollar_figure in such note substitution scenarios so long as the s corporation's revrul_75_144 1975_1_cb_277 held that basis is generated on the shareholder’s substitution of his note for the s corporation's note if the corporation becomes indebted to the shareholder under state law subrogation rules in gilday v commissioner tcmemo_1982_242 however we dispensed with the subrogation requirement and held that where a shareholder substituted his own note for the s corporation’s and the corporation’s debt was extinguished the corporation became indebted to the shareholder regardless of the effect of state law subrogation rules and thus the shareholder was entitled to basis in the substituted note under the predecessor of sec_1366 indebtedness to the third-party lender is extinguished so that the shareholder becomes the sole obligor to the lender the shareholder's assumption of what was formerly the s corporation's legal burden serves as a constructive furnishing of funds to the s_corporation for which the s_corporation becomes indebted to repay to the shareholder see hitchins v commissioner t c pincite gilday v commissioner supra revrul_75_144 supra viewing the restructuring of the line of credit as a whole we believe that under the principles of gilday v commissioner supra and raynor v commissioner supra petitioners are entitled to the basis they have claimed the date transaction conformed in all material respects to the note substitution in gilday petitioner gave his fully recourse dollar_figure million promissory note to huntington to replace mms's promissory note of like amount on which he had formerly served as guarantor huntington thereupon advanced dollar_figure under petitioner's note and recorded mms's note as satisfied by virtue of the payment of its dollar_figure outstanding balance mms in turn gave a promissory note to petitioner which mirrored the terms of petitioner's note to huntingtondollar_figure participating in the foregoing transactions was an independent third-party lender a factor critical to the result in gilday bergman v united_states supra pincite see also oren in gilday the s_corporation did not execute promissory notes in favor of the shareholders until sometime after the year in issue v commissioner tcmemo_2002_172 as in gilday a principal motivation for the note substitution was to generate basis for purposes of sec_1366dollar_figure similarly the two subsequent dollar_figure increases in the respective credit lines extended by huntington to petitioner and by petitioner to mms on date and date followed the format of back-to-back loans that were held to create basis in raynor v commissioner supra see also bolding v commissioner supra yates v commissioner supra culnen v commissioner supra that is petitioner borrowed the additional_amounts from huntington and immediately re-lent them to mms with the indebtedness between petitioner and huntington and between mms and petitioner fully documented therefore petitioner made an economic outlay which left him poorer in a material sense by virtue of becoming the fully recourse obligor on enforceable debt held by an independent petitioners argue in addition that the restructuring of the line of credit also enabled huntington to remove the indebtedness from its internal watch list however we find that the bank officer's testimony on this point is too uncertain and the claim itself too improbable to persuade us that the substitution of petitioner who lacked substantial net_worth for mms as the primary obligor to huntington caused the loan to be removed from the watch list a much more plausible explanation for the removal from the watch list in our view was the addition of the fully collateralized guaranties of the rapp group which covered the full amount of the outstanding indebtedness third-party lenderdollar_figure petitioner then re-lent the proceeds of this indebtedness to mms creating direct indebtedness of his s_corporation to him within the meaning of sec_1366 in sufficient amounts to cover the losses claimed in and respondent contends however that no substantive indebtedness was created between petitioner and huntington as a result of the restructuring because mms remained in substance the borrower from huntington in respondent's view petitioner was at best some kind of accommodation surety with respect to the indebtedness a role insufficient to give him basis under sec_1366 in support of this position respondent makes various arguments including a claim that huntington still held a promissory note from mms after the restructuring that petitioner was required by huntington to assign to huntington the promissory note given to him by mms in connection with the mms miller loan as well as all other mms assets that had previously secured the mms huntington loan that the proceeds of the miller huntington indebtedness were required to be used by mms and mms was the source of repayment and that petitioner did not consistently report interest_income from the mms miller loan thus in respondent's view petitioner's status as borrower from huntington in addition the restrictive covenants imposed on petitioner in connection with the miller huntington loan significantly constrained his ability to lend and borrow money and lender to mms should be disregarded and the transaction treated as in substance still a loan from huntington to mms with the result that petitioners obtained no basis for purposes of sec_1366 we find respondent's arguments unpersuasive respondent's assertion at various points that huntington still held mms's promissory note21 is not supported by the record concededly petitioners did not produce a canceled version of the mms huntington promissory note but huntington's business records document the note as satisfied on date by payment of its dollar_figure balance respondent further contends that mms not petitioner was in substance the borrower from huntington because petitioner was required by huntington to assign to huntington the mms miller promissory note because of the assignment huntington essentially owned and controlled the note mms executed in favor of petitioner and was its beneficial_owner respondent argues by contrast petitioners maintain that petitioner made only a collateral_assignment of the note we agree with petitioners respondent's apparent goal is to draw a parallel with 103_tc_711 wherein the lack of a cancellation or novation of the original debt between the taxpayer and his c_corporation which debt was assumed by the taxpayer's s_corporation figured prominently in our conclusion that the s corporation's assumption of that debt did not create direct indebtedness between it and the taxpayer for purposes of the predecessor of sec_1366 under indiana law a n assignment is a transfer which confers a complete and present right in a subject matter to the assignee in determining whether an assignment has been made the question is one of intent a written_agreement assigning a subject matter must manifest the assignor's intent to transfer the subject matter clearly and unconditionally to the assignee brown v ind natl bank n e 2d ind ct app citations omitted by contrast an agreement which conditionally transfers ownership rights to a creditor and permits the creditor to exercise its right only upon a default is a security agreement--not an outright assignment smoker v hill associates bankr n d ind emphasis added citing brown v ind natl bank supra pincite the terms of huntington's interest in the mms miller promissory note are delineated in the security_agreement executed by petitioner under the miller huntington loan which states timothy j miller debtor hereby grants pledges and assigns to the huntington national bank of indiana bank a security_interest in the following property b all of debtor's rights in to and under a certain commercial loan note executed by miller medical systems inc on or about date ie the mms miller promissory note the security_interest hereby granted is to secure the prompt and full payment and complete performance of all obligations of debtor to bank emphasis added given the foregoing terms of the security_agreement respondent's contention that petitioner made an outright assignment to huntington of the mms miller promissory note must fail the security_agreement clearly sets forth a collateral_assignment of a security_interest in the note moreover a uniform commercial code financing statement was filed on date to perfect huntington's security_interest in the commercial loan note executed by miller medical systems inc on or about date thus respondent's repeated contention that at any given point in time huntington held promissory notes for the identical amount due it from both mr miller and mms is simply wrong it is inconsistent with the rights and obligations effected in the restructuring after the restructuring mms would become directly liable to huntington only in the event of a default by petitioner or mms absent default mms was directly liable to petitioner not huntington consequently petitioner's collateral_assignment of the mms miller promissory note to huntington provides no grounds for disregarding the separate indebtedness running between mms and petitioner and between petitioner and huntingtondollar_figure in a similar vein we find no material significance in the fact that petitioner was required to make a collateral continued respondent in addition points out that mms was the recipient of the loan proceeds and the expected source of repayment citing authorities where these factors contributed to a finding that no basis was generated by the indebtedness while these factors have been cited by courts it has generally been in situations where the taxpayer and his s_corporation were co-obligors on the indebtedness or the taxpayer was claiming basis notwithstanding his status as a mere guarantor or surety see eg 90_tc_206 affd 875_f2d_420 4th cir 50_tc_257 salem v commissioner tcmemo_1998_63 affd 196_f3d_1260 11th cir reser v commissioner tcmemo_1995_572 affd in part and revd in part on another ground 112_f3d_1258 5th cir in any event the use of the loan proceeds by the corporation is far from dispositive the loan proceeds were intended for and used by the corporations in the back-to-back_loan and note substitution arrangements in 50_tc_762 and gilday v commissioner tcmemo_1982_242 cases where the indebtedness was held to generate basis as for continued assignment to huntington of all the other mms assets pledged to him as security for the mms miller loan which assets had previously secured the mms huntington loan the taxpayer in 117_f3d_270 5th cir revg tcmemo_1995_326 was treated as the true borrower notwithstanding that the assets acquired by his s_corporation with the loan proceeds were pledged as security for the taxpayer's loan the expected source of repayment huntington's contemporaneous_records indicate that it was looking both to petitioner and to mms for repayment huntington's internal reports prepared in connection with the bank's decisions to increase the authorized principal of the miller huntington loan in date and date both listed the primary source of repayment as personal cash_flow of petitioner and or funds from miller medical systems inc moreover when the authorized principal_amount of the miller huntington loan was increased for the second time in date huntington sought and obtained a second mortgage on the residence of petitioner's parents suggesting that huntington continued to rely on petitioner personally as a source of repayment in short the use of proceeds and source of repayment factors do not persuade us that the loan from huntington to petitioner should be disregarded and mms treated as borrowing directly from huntington rather than petitioner we also attach little consequence to petitioners' inconsistent tax reporting of the interest arising from the miller huntington and mms miller loans petitioners failed to report any interest_income from the mms miller loan in but they reported dollar_figure of such interest in since the mms miller loan and miller huntington loan had mirror terms for interest any interest_income petitioner received on the mms miller loan would have been offset by petitioner's interest_expense on the miller huntington loan presumably resulting in a washdollar_figure on its and returns mms consistently reported the outstanding yearend balance of the restructured financing as loans from shareholders respondent also relies on grojean v commissioner tcmemo_1999_425 affd 248_f3d_572 7th cir to support his position that petitioner after the loan restructuring was in substance merely an accommodation surety or guarantor of a loan made by huntington to mms in grojean v commissioner supra the taxpayer acquired a participation interest in a third-party bank's loan to his s_corporation using funds lent to him by the bank for this purpose we rejected the taxpayer's claim that his participation interest in the loan resulted in indebtedness of his s_corporation to him for purposes of sec_1366 we held instead that under the principle of 293_us_465 that a transaction's substance controls over its form the arrangement was in substance a mere guaranty by the taxpayer of the indebtedness which did not give rise to basis as part of his adjustments in the notice_of_deficiency respondent eliminated the dollar_figure of interest reported as income by petitioners for but appears to suggest on brief that petitioners must recognize this income we disagree because it would appear that petitioners' interest_income from the mms miller loan is offset by their interest_expense on the miller huntington loan we expect the parties to resolve any discrepancies in accounting for interest_expense in their rule_155_computations in finding that the arrangement in grojean v commissioner supra was in substance a mere guaranty by the taxpayer we emphasized several factors first there was no debtor-creditor relationship between the s_corporation and the taxpayer the taxpayer was not a party to the note between the bank and the s_corporation he had no direct rights against the s_corporation and the s_corporation had no direct obligation to him instead the taxpayer's only contractual relationship was with the bank and the bank had sole discretion to enforce all rights against the s_corporation under the indebtedness second the participation_agreement creating the taxpayer's participation interest provided that the bank's interest in the s corporation's note was superior to the participation interest the taxpayer received interest and principal only after the bank received its share of these items third the s corporation's certified financial statements reflected the taxpayer's lack of creditor status as they reported his participation interest as a guaranty of the corporation's indebtedness finally because the bank had lent the taxpayer the funds with which to acquire the participation interest and the s corporation's repayment obligation mirrored the taxpayer's repayment obligation for the acquisition funds the taxpayer would not be out-of-pocket unless and until the s_corporation failed to make payments under the note to the bank thus we concluded the taxpayer was in substance a guarantor of the indebtedness between the s_corporation and the bank in applying the substance_over_form_doctrine in grojean v commissioner supra we did not purport to overrule raynor v commissioner supra or gilday v commissioner supra instead we emphasized the distinctions between the lending arrangement in grojean and those found to give rise to basis in raynor and gilday we reasoned that in raynor the taxpayer had borrowed from a third party and then directly lent the funds to his s_corporation whereas the taxpayer in grojean did not relend the funds directly to his s_corporation grojean v commissioner supra in gilday we observed the taxpayer along with other shareholders of an s_corporation issued his note to a third-party bank which thereupon canceled the s corporation's note it held in exchange the s_corporation gave its note of the same amount to the taxpayer and other shareholders the result we noted was direct indebtedness of the s_corporation to the shareholders in gilday whereas the s_corporation in grojean was not directly indebted to petitioner in any way and petitioner's rights were against the bank not the s_corporation grojean v commissioner supra when the loan arrangements at issue are compared to those in grojean v commissioner supra on the one hand and to those in raynor v commissioner supra and gilday v commissioner supra on the other the present arrangements fall outside our holding in grojean upon completion of the loan restructuring mms's original indebtedness to huntington the mms huntington loan was recorded by the bank as satisfied and petitioner held mms's note and related security_agreement under which mms was directly indebted to petitioner and petitioner had direct unsubordinated rights as creditor against mms under the principles of gilday petitioner's substitution of his note for mms's note with huntington constituted a constructive furnishing of funds to mms by petitioner giving rise to direct indebtedness on mms's financial statement and tax_return for and its tax returns for and the restructured indebtedness was reported as a loan from a shareholder not a shareholder guaranty pursuant to the later modifications to the loan agreements under which additional_amounts were advanced to mms petitioner obtained funds from huntington in exchange for his note which were then provided to mms in exchange for mms's note to petitioner in conformance with the back-to-back_loan transactions that gave rise to basis in raynor the court_of_appeals for the seventh circuit to which an appeal in this case lies affirmed our decision in grojean applying substance-over-form principles grojean v commissioner mms's financial statements for and are not in the record 248_f3d_572 7th cir nothing in the court_of_appeals opinion dictates a decision in respondent's favor see 54_tc_742 affd 445_f2d_985 10th cir in affirming our holding that the taxpayer was a guarantor rather than a lender of funds for his s_corporation the court_of_appeals offered an analysis of the difference between a lender and a guarantor while both assume a risk of default a lender procures or supplies funds for a borrower whereas a guarantor by assuming the risk of default enables funds to be supplied to the borrower grojean v commissioner f 3d pincite in concluding that the taxpayer was a guarantor rather than lender the court_of_appeals observed grojean the taxpayer did not procure dollar_figure million for_the_use_of schanno the s_corporation as he would have done had he gone to a bank or other lender borrowed dollar_figure million from it and written a check for that amount to schanno id the court_of_appeals also affirmed our conclusion which it construed as an alternate holding that there was no basis- generating direct indebtedness between the taxpayer and his s_corporation because no debtor-creditor or other contractual relationship existed between them id pincite here petitioner borrowed from huntington--on a fully recourse basis accepting restrictive covenants to obtain the in one of the subsequent modifications increasing the outstanding principal on the miller huntington loan huntington continued funds--and re-lent the funds to mms in exchange for mms's note and related security_agreement creating a direct debtor-creditor relationship between petitioner and mms thus petitioner procured funds for mms making him a lender rather than a guarantor under the court_of_appeals analysis and petitioner had direct rights against mms as a creditor distinguishing this arrangement from the participation interest at issue in grojean in sum we conclude that the restructuring transaction wherein petitioner borrowed from huntington on a recourse basis and re-lent to mms with both loans fully documented so as to create enforceable legal obligations contains adequate substance so that it is not to be disregarded hitchins v commissioner t c pincite after the restructuring mms was directly indebted to petitioner and petitioner had enforceable creditor's rights against mms consequently there was indebtedness of mms to petitioner within the meaning of sec_1366 so that the outstanding indebtedness under the mms miller loan at the close of and generated basis in those amounts issue at_risk_limitation respondent argues in the alternative that in the event it is concluded that petitioners had sufficient basis to deduct the continued also obtained a second mortgage on petitioner's parents' residence as security for the indebtedness claimed losses for the years in issue the deductions are not allowable because petitioners were not at risk within the meaning of sec_465 with respect to the huntington indebtedness sec_465 limits the losses a taxpayer may deduct with respect to a particular activity to the aggregate amount with respect to which the taxpayer is at risk for such activity sec_465 95_tc_467 affd without published opinion sub nom stell v commissioner 999_f2d_544 9th cir sec_465 provides that the at_risk_rules apply to each activity engaged in by the taxpayer in carrying_on_a_trade_or_business or for the production_of_income a taxpayer's at risk amount includes the amount of money and the adjusted_basis of other_property contributed by the taxpayer to the activity sec_465 as well as certain amounts borrowed with respect to the activitydollar_figure sec_465 for borrowed amounts relating to a particular activity a taxpayer is considered to be at risk where the taxpayer is personally liable for repayment of such amounts or has pledged assets unrelated to the business for which the money was borrowed sec_465 and b krause v commissioner the determination of the amount that a taxpayer has at risk as to a given activity is made at the close of the taxable_year sec_465 t c affd sub nom 28_f3d_1024 10th cir however a taxpayer will not be considered at risk with respect to borrowed amounts if the amounts are protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements sec_465 see also oren v commissioner f 3d pincite in analyzing whether a particular transaction runs afoul of sec_465 the standard we have generally employed is whether the taxpayer faces any realistic possibility of economic loss on the transaction 103_tc_120 affd without published opinion 77_f3d_497 11th cir dollar_figure stated differently where a transaction is structured so as to remove any realistic possibility of the taxpayer suffering an economic loss the taxpayer is not at risk for the borrowed amounts id see also oren v commissioner supra respondent argues that petitioners were not at risk with respect to the huntington indebtedness because the guarantor waivers executed by the rapp group resulted in petitioners’ being by comparison the court_of_appeals for the sixth circuit employs a worst-case scenario standard in analyzing whether a transaction runs afoul of sec_465 see eg 236_f3d_315 6th cir although the court_of_appeals for the seventh circuit to which this case is appealable has not expressly adopted either standard we note that it has cited the realistic possibility of loss standard with approval see 950_f2d_1357 7th cir affg tcmemo_1989_370 protected against loss within the meaning of sec_465 in respondent's view because the rapp group waived any right of recovery from petitioner in the event that they were required to perform under their guaranties petitioners faced no realistic possibility of loss with respect to the amounts borrowed from huntington and therefore may not deduct losses attributable thereto as part of his argument respondent maintains that petitioner was a third-party beneficiary of the contract embodied in the guarantor waivers and could therefore have defeated any_action by the rapp group to recover from him the amounts they paid to huntington under their guaranties even assuming arguendo that the rapp group was effectively precluded from obtaining any reimbursement from petitioner of their guaranty payments we do not agree that this factor eliminated any realistic possibility of loss by petitioner with respect to the miller huntington loan under the miller huntington loan petitioner was the primary obligor on a recourse basis he gave a second mortgage on his residence to secure his obligation it is true that when mms declared insolvency which was an event of default under the miller huntington loan huntington in fact sought and obtained absent a waiver a guarantor generally is entitled to recover from the primary obligor any amounts that the guarantor is required to pay to satisfy indebtedness see eg 81_tc_821 recovery from the rapp group guarantors presumably because at that time petitioner's net_worth disregarding the miller huntington loan was dollar_figure consisting primarily of relatively illiquid assets such as the equity in his residence an automobile and items of personal_property however had petitioner's financial circumstances been different huntington was entitled to seek full or partial recovery from him and quite possibly would have done so in short there was no certainty that the guarantors would be called upon to satisfy the indebtedness as a consequence we conclude that petitioner had a realistic possibility of loss thereon respondent relies on levien v commissioner supra and oren v commissioner supra in support of his contention that petitioners were protected from loss within the meaning of sec_465 in those cases we concluded that the offsetting obligations of all the parties to an arrangement would cease in the event of nonpayment by one party resulting in no loss to the taxpayer however the transactions at issue in those cases bear no meaningful resemblance to the indebtedness under scrutiny in this case here depending on the circumstances petitioner could have been required to satisfy all or part of the miller huntington loan even if mms ceased making payments to him under the mms miller loan we accordingly conclude that petitioners were at risk within the meaning of sec_465 with respect to the amounts borrowed from huntington that section does not preclude petitioners' entitlement to the losses claimed consequently we hold that petitioners' at-risk amounts with respect to their investment in mms encompass the full amount of the outstanding balances on the miller huntington loan at the end of and namely dollar_figure dollar_figure and dollar_figure respectively issue discharge_of_indebtedness a sec_61 inclusion respondent determined in the alternative that in the event deductions for the and losses were allowed then petitioners must recognize dollar_figure as discharge_of_indebtedness income in ie the amount that the examining agent determined was the outstanding balance due on the miller huntington loan that was paid off or assumed by the rapp group on date dollar_figure respondent now concedes that the rapp group repaid only dollar_figure of the miller huntington loan in although the determination in the notice_of_deficiency was apparently predicated on the assumption that the outstanding principal of the miller huntington loan was approximately dollar_figure when the rapp group assumed responsibility for it the actual figure was dollar_figure the discrepancy need not concern us however as respondent has now conceded that only dollar_figure of the indebtedness was satisfied by the rapp group in and consequently only dollar_figure is includible in petitioners' income under respondent's alternative determinationdollar_figure sec_61 states that unless otherwise provided gross_income means all income from whatever source derived included within this broad definition is income from the discharge_of_indebtedness which occurs when a taxpayer is released from his indebtedness or the indebtedness is satisfied for less than its face_amount sec_61 284_us_1 88_tc_435 the theory underlying discharge_of_indebtedness income is that loan proceeds previously untaxed because offset by a repayment obligation are freed up when the obligation is eliminated without payment resulting in an accession to income united_states v kirby lumber co supra pincite whether a debt has been discharged is dependent on the substance of the transaction cozzi v commissioner supra on brief respondent also asserts as an alternative argument that petitioners must recognize the income under the principles of 279_us_716 because petitioner's obligation to repay huntington was discharged by a third party namely the rapp group respondent also cites sec_1_61-14 income_tax regs to support the alternative determination of income however the determination in the notice_of_deficiency maintained in the answer was that petitioners were required to recognize forgiveness of debt income respondent has not sought to amend the pleadings to assert any theory beyond forgiveness of indebtedness income and we decline to allow him to do so for the first time on brief see eg 116_tc_450 respondent contends that petitioners received dollar_figure of discharge_of_indebtedness income on date when the rapp group paid that amount as guarantors in partial satisfaction of the miller huntington loan petitioner was at this point released from his obligation to the extent of dollar_figure respondent argues because the rapp group had waived any right to reimbursement from petitioner under the guarantor waivers petitioners contend that no discharge occurred on date because petitioner remained liable to the rapp group for the dollar_figure they paid as guarantors we agree with respondent the only evidence supporting the contention that petitioner remained liable to the rapp group for dollar_figure is his self-serving testimony to that effect we are not required to accept such testimony see 87_tc_74 balanced against petitioner's testimony are first the terms of the guarantor waivers under which the rapp group waived any right of indemnification or reimbursement or subrogation from huntington against petitioner that would otherwise arise by virtue of any payment under their guaranties second in the more than years between the rapp group's payment under their guaranties and the trial in this case the rapp group did not seek reimbursement from petitioner nor did petitioner make any payment in satisfaction of his purported liability to them a debt is deemed discharged as soon as it becomes clear on the basis of a practical assessment of all the facts and circumstances that it will never have to be repaid cozzi v commissioner supra pincite the existence of a faint possibility that a debt will be collected does not prevent the recognition of discharge_of_indebtedness income 492_f2d_1096 5th cir moreover petitioners bear the burden to prove that the event determined by respondent as effecting the discharge is unreasonable cozzi v commissioner supra pincite based on the foregoing principles and circumstances we conclude that petitioners had discharge_of_indebtedness income of dollar_figure on date when the miller huntington loan was satisfied to that extent by the rapp group's payments pursuant to their guaranties b sec_108 exclusion petitioners further contend that if they had dollar_figure of discharge_of_indebtedness income in then they are entitled to exclude it under sec_108 because petitioner was insolvent within the meaning of that section when the discharge occurred sec_108 provides that gross_income does not include any amount which would be includible in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if the discharge occurs when the taxpayer is insolvent the exclusion afforded by sec_108 is limited to the amount by which the taxpayer is insolvent sec_108 a taxpayer is insolvent for these purposes when his liabilities exceed the fair_market_value of his assets as determined immediately before the discharge sec_108 a financial statement of petitioner prepared as of date listed total assets of dollar_figure and total liabilities of dollar_figure resulting in a net_worth of dollar_figure however the miller huntington loan was not included in the foregoing liabilities instead it was listed as a contingent_liability of dollar_figure that amount was apparently an estimate as the parties have stipulated that the outstanding balance on the indebtedness to huntington was dollar_figure as of date petitioners argue that the characterization of the miller huntington loan as a contingent_liability on the financial statement was an error and that it should have been counted as a liability for purposes of determining petitioner's solvency as of date if the dollar_figure outstanding balance of the miller huntington loan were so treated petitioner's net_worth a sec_31 the date financial statement does not attribute any value to petitioner's mms stock as of that date in our view that characterization is accurate as an mms notice to its creditors dated date disclosed that mms’s secured debt exceeded the value of its assets and its unsecured debts exceeded dollar_figure accordingly we are persuaded that the mms stock was worthless as of date of date would be dollar_figure namely dollar_figure in assets minus dollar_figure in liabilities respondent relying on 109_tc_463 affd 192_f3d_844 9th cir argues that petitioner was solvent as of date because the dollar_figure balance of the miller huntington loan was a contingent_liability that given the rapp group guaranties and the guarantor waivers was unlikely to be paid_by petitioner thus respondent contends the balance owed on the miller huntington loan should not be counted in determining whether petitioner was insolvent for purposes of sec_108 we believe respondent misreads merkel the contingent liabilities at issue in merkel were not the same indebtedness that was being discharged as is largely the case here to suggest as respondent does that the discharged debt because it is being discharged does not count as a liability for purposes of determining insolvency under sec_108 contravenes the statute's design and purpose sec_108 provides that the determination of whether a taxpayer is insolvent is to be made on the basis of the taxpayer's assets and liabilities immediately before the discharge the quoted language evidences an intent to count those liabilities for which discharge is imminent if one argues as respondent does that the discharge of the miller huntington loan gives rise to discharge_of_indebtedness income for petitioner because the discharge effects a freeing of assets previously offset by the liability arising from that loan then it necessarily follows that petitioner's liability on the miller huntington debt was not contingent and is to be treated as in existence immediately before the dischargedollar_figure we therefore agree with petitioners that the dollar_figure balance on the miller huntington loan as of date should be counted as a liability in determining whether petitioner was insolvent when the discharge occurred which results in insolvency on that date to the extent of dollar_figure as the amount of petitioner's insolvency exceeds dollar_figure the entire amount of the discharge_of_indebtedness income is excluded we recognize that the foregoing analysis applies principally to the dollar_figure portion of the miller huntington loan that respondent contends was discharged for purposes of sec_61 in however petitioner's liability under the remaining dollar_figure portion of the miller huntington loan which was purchased by the rapp group on date satisfies the standard set forth in 109_tc_463 for recognizing a liability for purposes of the insolvency_exception because it was more probable than not immediately before the discharge that petitioner would be called upon to pay that obligation in the stated amount we reach this conclusion based on the following i the rapp group purchased dollar_figure of the miller huntington loan thereby becoming petitioner's creditors rather than guarantors because it was anticipated that the completion of mms's outstanding contracts plus the liquidation of its assets would result in proceeds of approximately this amount ii petitioner formed a new entity with the rapp group to which mms's assets and outstanding contracts were transferred for the purpose of completing mms's contracts and iii the dollar_figure portion of the indebtedness was in fact subsequently satisfied with such contract proceeds and asset liquidation from petitioners' gross_income under sec_108 see sec_108 c tax attribute reduction any amount excluded under sec_108 must be applied to reduce certain tax_attributes of the taxpayer including inter alia any net_operating_loss or net_capital_loss for the taxable_year of the discharge and any net_operating_loss_carryover or any capital_loss_carryover to such taxable_year sec_108 and a d respondent contends that in the event we determine that petitioners are entitled to exclude any discharge_of_indebtedness income then petitioners must eliminate their claimed tax_attributes as follows a net_operating_loss of dollar_figure for a net_operating_loss_carryover to of dollar_figure a net_short-term_capital_loss of dollar_figure for and a long-term_capital_loss carryover to of dollar_figure we agree and so hold petitioners had income from other sources in that partially offset the dollar_figure loss they claimed for that year from their investment in mms the reduction in petitioners' tax_attributes for noted above results in correlative adjustments to petitioners' tax_attributes namely the elimination of the dollar_figure net_operating_loss_carryover dollar_figure short-term_capital_loss carryover and dollar_figure long-term_capital_loss carryover claimed by petitioners for conclusion we have carefully considered all remaining arguments made by the parties for contrary holdings and to the extent not discussed find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
